
	
		II
		110th CONGRESS
		2d Session
		S. 3493
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require rail carriers to develop positive rail control
		  system plans for improving railroad safety and to increase the civil penalties
		  for railroad safety violations.
	
	
		1.Positive train control
			 systems
			(a)Submission of
			 plan
				(1)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, each rail carrier that is a Class I railroad, a rail carrier that
			 has inadequate safety performance (as determined by the Secretary), or a rail
			 carrier that provides intercity passenger or commuter rail passenger
			 transportation shall develop and submit to the Secretary a plan for
			 implementing a positive train control system by December 31, 2014.
				(2)Technical
			 assistanceThe Secretary may provide technical assistance and
			 guidance to railroad carriers in developing the plans required under this
			 subsection.
				(b)DefinitionsIn
			 this section:
				(1)Positive train
			 control systemThe term positive train control
			 system means a system designed to prevent train-to-train collisions,
			 overspeed derailments, and incursions into roadway worker work limits.
				(2)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				(c)Safety
			 redundancyThe positive train control system required under
			 subsection (a) shall—
				(1)minimize the risk
			 of train collisions and over-speed derailments;
				(2)provide
			 protection to maintenance-of-way workers within established work zone
			 limits;
				(3)provide a safety
			 redundancy to minimize the risk of accidents by overriding human performance
			 failures involving train movements on main line tracks; and
				(4)minimize the risk
			 of the movement of a train through a switch left in the wrong position.
				(d)Contents of
			 planThe plans submitted under paragraph (1) shall
			 include—
				(1)measurable goals,
			 including a strategy and time line for implementation of such systems;
				(2)a prioritization
			 of how the systems will be implemented, with particular emphasis on high-risk
			 corridors such as those that have significant movements of hazardous materials
			 or where commuter and intercity passenger railroads operate;
				(3)identification of
			 detailed steps the carriers will take to implement the systems; and
				(4)any other element
			 the Secretary considers appropriate.
				(e)Review and
			 approval
				(1)In
			 generalNot later than 90 days after the Secretary receives a
			 plan from a rail carrier under this section, the Secretary shall—
					(A)review the
			 plan;
					(B)notify the rail
			 carrier that the plan has been approved; or
					(C)notify the
			 affected railroad carrier of the specific points in which the proposed plan is
			 deficient.
					(2)Correction of
			 deficienciesA railroad carrier shall correct all deficiencies of
			 a plan submitted under this section not later than 30 days after receiving
			 written notice from the Secretary of such deficiencies.
				(3)Compliance with
			 planUpon receiving notification from the Secretary that a plan
			 submitted under this section has been approved, the rail carrier that submitted
			 such plan shall comply with goals, strategy, and time line contained in such
			 plan.
				(4)Annual
			 reviewThe Secretary shall conduct an annual review to ensure
			 that each rail carrier is complying with the plan submitted by such rail
			 carrier under this section.
				(f)ReportNot
			 later than December 31, 2011, the Secretary shall submit a report that
			 describes the progress made by rail carriers in implementing positive train
			 control systems to—
				(1)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate; and
				(2)the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
				(g)Positive train
			 control systems shall be implemented no later than December 31, 2012, in those
			 areas determined by the Secretary of Transportation to have the highest safety
			 risk due to shared track between commuter and freight rail.
			(h)Certification
				(1)In
			 generalThe Secretary may not permit the installation of any
			 positive train control system or component unless the Secretary has certified
			 that such system or component has not experienced a safety-critical failure
			 during prior testing and evaluation.
				(2)Repair and
			 reevaluationIf a failure described in paragraph (1) occurs, the
			 system or component may be—
					(A)repaired and
			 evaluated in accordance with part 236 of title 49, Code of Federal Regulations;
			 and
					(B)installed if the
			 Secretary—
						(i)certifies that
			 the factors causing the failure have been corrected; and
						(ii)approves the
			 system for installation in accordance with such part 236.
						(i)EnforcementThe
			 Secretary is authorized to assess civil penalties pursuant to chapter 213 of
			 title 49, United States Code, for a violation of this section, including the
			 failure to submit, certify, or comply with a plan for implementing a positive
			 train control system.
			2.Civil penalty
			 increases
			(a)General
			 violations of chapter 201Section 21301(a)(2) of title 49, United
			 States Code, is amended—
				(1)by striking
			 $10,000 and inserting $25,000; and
				(2)by striking
			 $20,000 and inserting $100,000.
				(b)Accident and
			 incident violations of chapter 201; violations of chapters 203 through
			 209Section 21302(a)(2) of such title is amended—
				(1)by striking
			 $10,000 and inserting $25,000; and
				(2)by striking
			 $20,000 and inserting $100,000.
				(c)Violations of
			 chapter 211Section 21303(a)(2) of such title is amended—
				(1)by striking
			 $10,000 and inserting $25,000; and
				(2)by striking
			 $20,000 and inserting $100,000.
				
